Citation Nr: 1201977	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-32 406	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to a higher initial disability rating than 10 percent for degenerative arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1971.
The issue of service connection for a prostate disability comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issue of a higher initial disability rating for degenerative arthritis of the left knee comes before the Board on appeal from a November 2007 rating decision by the VA RO in Seattle, Washington.

The issue of service connection for a prostate disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the left knee is manifested at worst by limitation of flexion to 116 degrees and limitation of extension to 5 degrees with X-ray evidence of arthritis.

2.  At no point during the initial rating period did the Veteran's degenerative arthritis of the left knee manifest with ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or symptomatic removal of semilunar cartilage.


CONCLUSION OF LAW

The criteria for an initial disability rating for degenerative arthritis of the left knee in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for degenerative arthritis of the left knee arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in September 2007 and January 2008 regarding his left knee.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include a nexus opinion with adequate bases for the opinion, and the examination report is adequate to decide the claim of service connection.  

The Board acknowledges that the Veteran's representative requested a new VA examination in the November 2011 appellant's brief.  The representative asserted that the January 2008 examination was too remote to rate the Veteran's current disability.  The Board notes that a new examination is not required simply because of the time which has passed since the last examination.  Rather, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  In this case, neither the Veteran nor the representative has asserted that the Veteran's disability has increased in severity since the January 2008 VA examination.  Additionally, the evidence does not indicate that the Veteran's disability has worsened over time, nor is there any other reason to find that the examinations were inadequate.  Thus, further examination is not necessary regarding the issue on appeal.


Higher Initial Rating - Left Knee

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).
The Veteran's left knee strain with degenerative changes is rated under Diagnostic Code 5010 for arthritis due to trauma, substantiated by x-ray findings.  Under that provision, traumatic arthritis should be rated under Diagnostic Code 5003 for degenerative arthritis.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board then turns to the regulations regarding limitation of motion of the knee.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in September 2007.  The Veteran's range of motion after three repetitions was 0 degrees extension to 124 degrees flexion.  The examiner found no additional loss of range of motion with repetitive motion of the left knee.  He did note facial grimacing consistent with pain.  The Veteran did not exhibit any weakness, fatigability, or incoordination.  During a January 2008 VA examination, the Veteran's range of motion was measured from 0 degrees extension to 140 degrees flexion with no objective evidence of pain following repetitive motion.  The examiner noted no additional limitations after three repetitions of range of motion.  In a June 2009 VA treatment record, the Veteran's left knee range of motion was measured at flexion to 116 degrees and extension to 5 degrees.  The record contains no other range of motion findings.  Viewed in the light most favorable to the Veteran, taking the greatest degree of limitation shown, which is in the June 2009 VA treatment notes, the Veteran has non-compensable limitation of flexion or extension.  In order to warrant a 10 percent rating for limitation of flexion, flexion would have to be to 45 degrees or less, but the maximum limitation shown in the record is to 116 degrees.  Similarly, in order to warrant a 10 percent rating for limitation of extension, extension would  have to be to 10 degrees or more, and in fact extension is limited to no more than 5 degrees in any of the medical record.

The Veteran has non-compensable limitation of motion and X-ray evidence of arthritis, and therefore is entitled to the 10 percent rating under DC 5003.  38 C.F.R. § 4.71a, DC 5003, 5010, 5061 (2011).

Although the Veteran experiences pain with motion at times, this pain has not caused a limitation of flexion to 45 degrees or a limitation of extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The September 2007 and January 2008 examiners both addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995), and specifically noted no change in range of motion findings due to pain or repetition.  The Veteran did report pain, with resulting falls due to the pain.  The Board finds that the Veteran's complaints of pain do not impair the Veteran's functioning to the degree required to more closely approximate a compensable rating for the left knee based on limitation of motion.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).
The Board has also considered other possibly applicable diagnostic codes, specifically ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, and symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, and 5259.  The record does not indicate that the Veteran experiences any of these symptoms.  The evidence showed minimally limited range of motion.  The VA examiners noted no ankylosis of the knee.  The Veteran specifically denied instability or subluxation in the January 2008 examination.  Additionally, the record provides no evidence of dislocated semilunar cartilage.  Therefore, the Board finds that these additional diagnostic codes are not applicable to the Veteran's current disability.

Based on the evidence showing no limited range of motion to the degree required by the 10 percent rating criteria, the Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of the 10 percent currently awarded for X-ray evidence of arthritis of the left knee.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain and limitation of motion of the left knee.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5003, 5010, and 5260) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of a left knee disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiners addressed the effect of pain and repetition in determining the Veteran's range of motion measurements for the left knee, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion.  The Board also notes that the 10 percent disability rating for degenerative arthritis of the left knee is based upon the criteria set forth above including pain, fatigue, weakness, and repetitive motion.  

As the Board has considered all facets of the Veteran's left knee disability in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disability.  As the rating schedule is adequate to rate the Veteran's service-connected left knee, referral for extraschedular consideration is not warranted.


ORDER

A higher initial disability rating than 10 percent for degenerative arthritis of the left knee is denied.


REMAND

The Board finds that further development is necessary before a final decision may be made.  The Veteran was provided a VA examination in October 2009.  The examiner diagnosed chronic prostatitis, currently in remission, elevated prostate-specific antigen levels, and benign prostatic hypertrophy with residuals of frequency.  The examiner opined that the Veteran's current chronic prostatitis and prostate hypertrophy were not caused by or a result of his documented one time occurrence of benign prostate hypertrophy while in service.  When providing a rationale for his opinion, the examiner again noted the Veteran's one time documented occurrence of prostate hypertrophy.  He noted no documented evidence of chronic prostatitis during service. 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  The Court has previously found that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds the October 2009 opinion is insufficient as it fails to address the Veteran's diagnosis of congestive prostatitis noted in June 1969 during service.  The examiner specifically noted that the Veteran experienced only one instance of a prostate problem during service and had no documented evidence of chronic prostatitis, whereas it is clearly documented that the Veteran did experience prostatitis in 1969 and prostatic hypertrophy in July 1970.  As such, further rationale or examination is necessary before a decision on the merits may be made.  

Accordingly, the case is REMANDED for the following action:

1.  If possible, the claims file should be referred to the same examiner who conducted the October 2009 VA examination.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current prostate disabilities are related to his military service.  The examiner should specifically address both the June 1969 diagnosis of congestive prostatitis and the July 1970 diagnosis of prostatic hypertrophy.  

A complete rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  If it is not possible for the October 2009 VA examiner to review the file and provide an opinion, the Veteran should be afforded a new VA examination.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following: 

As to any current prostate disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically address both the June 1969 diagnosis of congestive prostatitis and the July 1970 diagnosis of prostatic hypertrophy.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for a prostate disability is warranted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


